Case 4:18-cr-40009-SOH Document 27                 Filed 12/04/18 Page 1 of 10 PageID #: 44
                                                                                   US DISTRICT COURT
                                                                                WESTERN DIST ARKANSAS
                                                                                        . FILED
                                                                                             .,
                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                                                                        Dt:C O4 2018
                                  TEXARKANA DIVISION                            DOUGLAS F-)Y9'lzlNG,Clerk
                                                                                 By       ~~
UNITED STATES OF AMERICA                      )
                                              )
 V.                                           )       CRIMINAL NO. 4:18CR40009-001
                                              )
DEWONDAVIS                                    )
A/KIA D-Rex
                                      PLEA AGREEMENT

       Pursuant to Rule ll(c)(l) of the Federal Rules of Criminal Procedure, the parties hereto

acknowledge that they have entered into negotiations which have resulted in this Agreement.       The

agreement of the parties is as follows:

                            PLEA OF GUILTY TO INDICTMENT

        1.      The Defendant, DEWON DAVIS a/k/a D-Rex, hereby agrees to plead guilty to the

one count Indictment, charging the Defendant with Distribution of more than 5 grams of

Methamphetamine, in violation of21 U.S.C.' 84l(a)(l) and§ 84l(b)(l)(B)(viii).

             ADMISSION OF FACTUAL BASIS IN SUPPORT OF GUILTY PLEA

       2.       The Defendant has fully discussed with defense counsel the facts of this case and

the elements of the crime to which the Defendant is pleading guilty. The Defendant has committed

each of the elements of the crime to which the Defendant is pleading guilty, and admits that there

is a factual basis for this guilty plea. The following facts are true and undisputed:

                a.     On March 15, 2017, a detective with the South Central Drug Task Force

monitored a telephone call between a confidential informant (C.I.) and DEWON DAVIS, who the

C.l. knew as D-Rex. During the call, DA VIS told the C.l. he would sell the C.l. two ounces of

methamphetamine for $550 an ounce.

                b.     On March 16, 2017 , detectives with the South Central Drug Task Force

monitored a telephone call between DAVIS and the C.I. where they agreed to meet up to effect

                                             Page 1 of 10
Case 4:18-cr-40009-SOH Document 27                Filed 12/04/18 Page 2 of 10 PageID #: 45



the aforementioned purchase in Hempstead County, Arkansas. A short time later DAVIS called

the C.I. to say the price increased to $600 an ounce because the methamphetamine was of such

great quality. The C.l. was equipped with audio/video recording equipment and surveilled by

detectives during the conh·olled purchase. The recordings show DAVIS exit a vehicle with a bag

containing suspected methamphetamine and take pre-recorded buy finds from the C.l. As the C.l.

walks away from DAVIS, DAVIS can be heard saying "the next one is $550". Detectives later

collected the bag containing the suspected methamphetamine from the C.I, which was acquired

from DAVIS.

               c.      The methamphetamine was tested by the Arkansas State Crime Laboratory

and found to contain 54.6123g of methamphetamine at 26.9% purity or 14.69 grams of actual

methamphetamine.

                                     ADVICE OF RIGHTS

       3.      The Defendant hereby acknowledges that he has been advised of and fully

understands the following constitutional and statutory rights:

               a.      to have an attorney and if the Defendant cannot afford an attorney, to have
                       one provided to him and paid for at the United States' expense;
               b.      to persist in his plea of not guilty;
               c.      to have a speedy and public trial by jury;
               d.      to be presumed innocent until proven guilty beyond a reasonable doubt;
               e.      to confront and examine witnesses who testify against him;
               f.      to call witnesses on his behalf;
               g.      to choose to testify or not testify and that no one could force the Defendant
                       to testify; and,
               h.      to have at least 30 days to prepare for trial.

                                     WAIVER OF RIGHTS

       4.      The Defendant hereby acknowledges that he understands with respect to each count

to which he pleads guilty, he thereby WA.IVES all of the rights listed as (b) through (h) of the

above paragraph.

                            WAIVER OF ACCESS TO RECORDS

                                           Page 2 of 10
                            /
Case 4:18-cr-40009-SOH Document 27                   Filed 12/04/18 Page 3 of 10 PageID #: 46



       5.      The Defendant hereby waives all rights, whether asserted directly or by a

representative, to request or receive from any department or agency of the United States any

records pertaining to the investigation or prosecution of this case, including without limitation any

records that may be sought under the Freedom of Information Act, 5 U.S.C. ' 552, or the Privacy

Act of 1974, 5 U.S.C. '552a.

                                WAIVER OF "HYDE" CLAIM

       6.      The Defendant hereby waives any claim under the Hyde Amendment, 18 U.S.C. '

3006A (Statutory      ote), for attorney fees and other litigation expenses arising out of the

investigation or prosecution of this matter.

            EFFECTS OF BREACH OF THIS AGREEMENT BY DEFENDANT

       7.      The Defendant agrees that if after signing this Plea Agreement the Defendant

commits any crimes, violates any conditions of release, or fails to appear for sentencing, or if the

Defendant provides information to the Probation Office or the Court that is intentionally

misleading, intentionally incomplete, or intentionally untruthful, or if the Defendant violates any

term of this Plea Agreement, takes a position at sentencing which is conh·ary to the terms of this

Plea Agreement or attempts to withdraw from this Plea Agreement, this shall constitute a breach

of this Plea Agreement which shall release the United States from any and all restrictions or

obligations placed upon it under the terms of this agreement and the United States shall be free to

reinstate dismissed charges or pursue additional charges against the Defendant. The Defendant

shall, however, remain bound by the terms of the agreement, and will not be allowed to withdraw

this plea of guilty unless pennitted to do so by the Court.

       8.      The Defendant further agrees that a breach of any provisions of this Plea Agreement

shall operate as a WA IVER of Defendant=s rights under Rule 11 (f) of the Federal Rules of

Criminal Procedure and Rule 410 of the Federal Rules of Evidence and the United States shall be


                                               Page 3 of 10
Case 4:18-cr-40009-SOH Document 27                   Filed 12/04/18 Page 4 of 10 PageID #: 47



allowed to use and to introduce into evidence any one or more of the following :

               a.        admissions against interest, both oral and written, made by the Defendant
                         to any person;
               b.        statements made by the Defendant during his change of plea hearing;
               C.        the factual basis set forth in the Plea Agreement;
               d.        any testimony given under oath in these proceedings or to a grand jury or a
                         petit jury;
               e.        any and all physical evidence of any kind which the Defendant has provided
                         to the United States; and,
                     /
               f.         any and all information provided by the Defendant to the United States'
                          attorneys, or to federal, state, county, and/or local law enforcement officers.

                              STIPULATION ON DRUG QUANTITY

        9.     The United States and the Defendant agree that the most readily provable amount

of drugs for which the Defendant should be held accountable is at least 5 grams of actual

methamphetamine, but less than 20 grams ofmethamphetamine. Pursuant to U.S.S.G. '2Dl.1, this

quantity of drugs equates to a gross base offense level of 24. Should the Court find the Defendant

qualifies as a career offender pursuant to U.S.S.G. ' 4B 1.1 , the Defendant acknowledges his gross

base offense level will be adjusted accordingly.

              WAIVER OF APPELLATE AND POST-CONVICTION RIGHTS

        10.     In exchange for the United States' concessions in this Plea Agreement, the

Defendant waives, to the full extent of the law, any right to appeal or to collaterally attack the

 conviction and sentence, including any restitution order, as follows:

                a.       the Defendant waives the right to directly appeal the conv1ct10n and
                         sentence pursuant to 28 U.S .C.' 1291 and/or 18 U.S.C. '3742(a);
                b.       the Defendant reserves the right to appeal from a sentence which exceeds
                         the statutory maximum;
                c.       the Defendant expressly acknowledges and agrees that the United States
                         reserves all rights to appeal the Defendantrns sentence as set forth in 18
                         U.S.C.' 3742(b), and U.S. v. Booker, 125 S. Ct. 738 (2005);
                d.       the Defendant waives the right to collaterally attack the conviction and
                         sentence pursuant to 28 U.S.C. ' 2255 , except for claims based on
                         ineffective assistance of counsel or prosecutorial misconduct;
                e.       the Defendant waives the right to have the sentence modified pursuant to 18
                         U.S.C. '3582(c), except for a rule 35(b) motion filed by the United States;


                                               Page 4 of 10
Case 4:18-cr-40009-SOH Document 27                    Filed 12/04/18 Page 5 of 10 PageID #: 48




                 f.      the Defendant waives the right to appeal the District Court ' s determination
                         of the amount of restitution and the Court' s subsequent restitution order, if
                         any; and                                                              . .
                 g.      the Defendant waives the right to appeal the District Court' s determmat1on
                         of any forfeiture issues and the Court's subsequent forfeiture order, if any.

                                       MAXIMUM PENALTIES

       11.       The Defendant hereby acknowledges that he has been advised of the maximum

penalties for the count to which he is pleading guilty. By entering a plea of guilty to the one count

Indictment, the Defendant agrees that he faces :

                 a.        a maximum term of imprisonment for 40 years ;
                 b.        a mandatory minimum term of imprisonment for 5 years ;
                 c.        a maximum fine of $5,000,000 ;
                 d.        both imprisonment and fine;
                 e.        a term of supervised release for not less than 4 years or not more than Life
                           which begins after release from prison;
                  f.       a possibility of going back to prison if the Defendant violates the conditions
                           of supervised release;
                  g.       a special assessment of $ 100.00 for each count of conviction; and,

                             CONDITIONS OF SUPERVISED RELEASE

        12.       The Defendant acknowledges that if a term of supervised release is imposed as part

of the sentence, the Defendant will be subject to the standard conditions of supervised release as

recommended by the United States Sentencing Commission and may be subject to other special

conditions of supervised release as determined by the Court. The standard conditions of supervised

release are as follows :

              a. The Defendant shall report to the probation office in the federal judicial district
                  where he is authorized to reside within 72 hours of release from imprisonment,
                  unless the probation officer instructs the Defendant to report to a different probation
                  office or within a different time frame.
              b . After initi all y reporti ng to the probati on offi ce, the Defendant w ill rece ive
                  instru cti ons from the court or the probation officer about how and w hen to repmi to
                  the probation officer, and the Defendant shall report to the prob ation officer as
                  instru cted.
              c. The D efendant shall not knowingly leave the federa l judicial d ish"ict where he is
                  authorized to res ide w ithout first getting permiss ion from the court or the p robation
                  officer.
              d. Th e D efendant s hall answer truth fu ll y the questions asked by the probation office r.

                                                Page 5 of 10
Case 4:18-cr-40009-SOH Document 27                  Filed 12/04/18 Page 6 of 10 PageID #: 49



              e. The Defendant shall live at a place approved by the probation officer. If the
                 Defendant plans to change where he lives or anything about his living arrangements
                 (such as the people the Defendant lives with), the Defendant shall notify the
                 probation officer at least 10 days before the change. If notifying the probation
                 officer at least IO days in advance is not possible due to unanticipated
                 circumstances , the Defendant shall notify the probation officer within 72 hours of
                 becoming aware of a change or expected change.
              f. The Defendant shall allow the probation officer to visit the Defendant at any time
                 at his home or elsewhere, and the Defendant shall permit the probation officer to
                 take any items prohibited by the conditions of the Defendant's supervision that he
                 or she observes in plain view.
              g. The Defendant shall work full time (at least 30 hours per week) at a lawful type of
                 employment, unless the probation officer excuses the defendant from doing so. Tf
                 the Defendant does not have full-time employment he shall try to find full - time
                 employment, unless the probation officer excuses the defendant from doing so. If
                 the Defendant plans to change where the Defendant works or anything about his
                 work (such as the position or the job responsibilities), the Defendant shall notify
                 the probation officer at least l 0 days before the change. lf notifying the probation
                 officer at least 10 days in advance is not possible due to unanticipated
                 circumstances , the Defendant shall notify the probation officer within 72 hours of
                 becoming aware of a change or expected change.
              h. The Defendant shall not communicate or interact with someone the Defendant
                 knows is engaged in criminal activity. If the Defendant knows someone has been
                 convicted of a felony, the Defendant shall not knowingly communicate or interact
                 with that person without first getting the permission of the probation officer.
              1. If the Defendant is arrested or questioned by a law enforcement officer, the
                 Defendant shall notify the probation officer within 72 hours.
              J. The Defendant shall not own, possess, or have access to a firearm , ammunition,
                 destructive device, or dangerous weapon {i.e. , anything that was designed, or was
                 modified for, the specific purpose of causing bodily injury or death to another
                 person, such as nunchakus or Tasers).
              k. The Defendant shall not act or make any agreement with a law enforcement agency
                 to act as a confidential human source or informant without first getting the
                 permission of the cou11.
              1. If the probation officer determines that the Defendant poses a risk to another person
                 (including an organization), the probation officer may require the Defendant to
                 notify the person about the risk and the Defendant shall comply with that
                 instruction. The probation officer may contact the person and confmn that the
                 Defendant bas notified the person about the risk.
              m. The Defendant shall follow the instructions of the probation officer related to the
                 conditions of supervision.

                                      NO OTHER CHARGES

        13.        The United States agrees that no other federal charges, which stem from the

activities described in the Indictment, will be brought against the Defendant in the Western District



                                             Page 6 of 10
  Case 4:18-cr-40009-SOH Document 27                 Filed 12/04/18 Page 7 of 10 PageID #: 50



  of Arkansas.

            SENTENCING GUIDELINES ARE ADVISORY BUT NOT MANDATORY

            14.   The paities acknowledge that the Court shall consult and take into account the

  United States Sentencing Commission Guidelines in determining the sentence, but that the Court

  is not bound by the Guidelines and may sentence the Defendant to any sentence within the statutory

  range.

                  AGREEMENT DOES NOT PROMISE A SPECIFIC SENTENCE

            15.    The Defendant acknowledges that discussions have taken place concerning the

  possible guideline range which might be applicable to this case. The Defendant agrees that any

  discussions merely attempt to guess at what appears to be the correct guideline range and do not

  bind the District Court. Further, the Defendant acknowledges that the actual range may be greater

  than contemplated by the parties. In the event that the actual guideline range is greater than the

  parties expected, the Defendant agrees that this does not give him the right to withdraw his plea of

  guilty.

                               RELEVANT CONDUCT CONSIDERED

            16.    At the sentencing hearing, the United States will be permitted to bring to the Court's

' attention, and the Court will be permitted to consider, all relevant information with respect to the

  Defendant's background, character and conduct, including the conduct that is the subject of this

  investigation for which hehas not been charged up to the date of this Agreement, and/or which is

  the basis for any of the counts which will be dismissed pursuant to this agreement, as provided by

  ' lB 1.3 of the Sentencing Guidelines.

                                               PERJURY

            17.   In the event that it is determined that the Defendant has not been truthful with the

  Court as to any statements made while under oath, this Plea Agreement shall not be construed to


                                               Page 7 of 10
Case 4:18-cr-40009-SOH Document 27                  Filed 12/04/18 Page 8 of 10 PageID #: 51



protect the Defendant from prosecution for perjury or false statement.

                          CONCESSIONS BY THE UNITED STATES

        18.     The United States agrees not to object to a recommendation by the Probation Office

or a ruling of the Court which awards the Defendant an appropriate-level decrease in the base

offense level for acceptance ofresponsibility.     If the offense level in the Presentence Report is 16

or greater and the Court accepts a recommendation in the Presentence Report that the Defendant

receive two points for acceptance of responsibility, the United States agrees to move for an

additional one-point reduction for acceptance ofresponsibility for a total of three points . However,

the United States will not be obligated to move for an additional one-point reduction or recommend

any adjustment for acceptance of responsibility if the Defendant engages in conduct inconsistent

with acceptance of responsibility including, but not limited to, the following    a) falsely denies, or

makes a statement materially inconsistent with, the factual basis set forth in this agreement, b)

falsely denies additional relevant conduct in the offense, c) is untruthful with the United States,

the Comt or probation officer, or d) materially breaches this Plea Agreement in any way.

                       UNITED STATES' RESERVATION OF RIGHTS

        19.     Although the United States agrees not to object to certain findings by the Probation

Office or to rulings of the Court, it reserves the right to:

                a.      make all facts known to the Probation Office and to the Court·,
                b.      call witnesses and introduce evidence in support of the Presentence Report;
                C.      contest and appeal any finding of fact or application of the Sentencing
                        Guidelines;
                d.      contest and appeal any departure from the appropriate Guideline range; and,
                e.      de~end all rulings of the District Court on appeal including those rulings
                        wh~ch may be _con~ary to recommendations made or positions taken by the
                        Umted States m this Plea Agreement which are favorable to the Defendant.

                      NO RIGHT TO WITHDRAW THE GUILTY PLEA

       20.     The United States' concessions on sentencing options are non-binding and made

pursuant to Rule 11 (c)(l)(B) of the Federal Rules of Criminal Procedure.     As a result, if the Court


                                             Page 8 of 10
Case 4:18-cr-40009-SOH Document 27                Filed 12/04/18 Page 9 of 10 PageID #: 52



should reject the Defendant's requests or recommendations for certain findings of fact or

applications of the Guidelines, the Defendant acknowledges that there is no right to withdraw the

guilty plea.
                       AGREEMENT NOT BINDING ON THE COURT

        21.    The parties agree that nothing in this Agreement binds the District Court to:

               a.      make any specific finding of fact;
               b.      make any particular application of the Sentencing Guidelines;
               c.      hand down any specific sentence;
               d.      accept any stipulation of the parties as contained in this Plea Agreement;
                       and,
               e.      accept this Plea Agreement.

        22.    The United States and the Defendant acknowledge that the Court has an obligation

to review the Presentence Report before it accepts or rejects this Plea Agreement.

                     AGREEMENT DOES NOT BIND ANY OTHER ENTITY

         23.    The parties agree that this Plea Agreement does not bind any governmental entity

 other than the United States Attorney's Office for the Western District of Arkansas.

                                    SPECIAL ASSESSMENT

         24.    The Defendant agrees to pay $ 100 as the special assessment in this case.

                           REPRESENTATIONS BY DEFENDANT

         25.    By signing this Plea Agreement, the Defendant acknowledges that:

                a.      The Defendant has read this Agreement ( or has had this Agreement read to
                        him) and has carefully reviewed every part of it with defense counsel.
                b.      The Defendant fully understands this Plea Agreement and is not under the
                        influence of anything that could impede the Defendant's ability to fully
                        understand this Plea Agreement.
                c.      No promises, agreements, understandings, or conditions have been made or
                        entered into in connection with the decision to plead guilty except those set
                        forth in this Plea Agreement.
                d.      The Defendant is satisfied with the legal services provided by defense
                        counsel in connection with this Plea Agreement and matters related to it.
                e.      T~e Defendant ~as entered into this Plea Agreement freely, voluntarily, and
                        without reservation and the Defendant's desire to enter a plea of guilty is not
                        the result of threats or coercion directed at the Defendant or anyone

                                             Page 9 of 10
Case 4:18-cr-40009-SOH Document 27                  Filed 12/04/18 Page 10 of 10 PageID #: 53



                            connected with the Defendant.

                            REPRESENTATIONS BY DEFENSE COUNSEL

           26.     By signing this Plea Agreement, counsel for the Defendant acknowledges that:

                   a.       Counsel has carefully reviewed every pati of this Agreement with the
                            Defendant and this Agreement accurately and completely sets forth the
                            entire agreement between the United States and the Defendant.
                   b.       Counsel has explained the ramifications of the Plea Agreement to the
                            Defendant, and believes that the Defendant understands this Plea
                            Agreement, what rights are being lost by pleading guilty, and what the
                            United States has agreed to do in exchange for the plea of guilty.
                   c.       Counsel believes that the Defendant=s decision to enter into this Agreement
                            is an informed and voluntary one.

                 PLEA AGREEMENT CONSTITUTES THE ENTIRE AGREEMENT

           27.     The Defendant and his attorney both acknowledge that this Plea Agreement

 constitutes the entire agreement of the parties.      Further, all parties agree that there are no oral

 agreements or promises which have been made to induce the Defendant to change his plea to

 guilty.




 Dated this ~    7 day of     NDvc.vv-., ~         , 2018.


 2 =h o~
 DEWONDAVIS
                                                         DUANE (DAK) KEES
                                                         UNITED STATES ATTORNEY

 Defer L
       nt

 CLA
      ~ C-   SKE
 Attorney for Defendant




                                              Page 10 of 10
